Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 1 March 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     Newport March the 1st 1781
                  
                  I have the honor to send to your Excellency, an Extract from the Ministerial Letters which I have received by the Frigate commanded by Mr De La Perouse.  You will see that my son has staid, by orders of his Majesty to wait for the result of a definitive project.
                  By Private letters of the 20th Xber, all from Versailles, We learn that the Pce de Montbarey has given his resignation, that he is succeeded by the Marquis de Segur, one of our most distinquished Lieutenant Generals, an intimate of the Marquis de Castries, and that there are great movements in the Ministry.  These circumstances, with the death of the Empress Queen, the Expectation they were in of the arrival of the Count d’Estaing, who was not yet arrived at Brest, when the Frigate Sailed, tho’ he had Left Cadiz on the 8th 9ber have been the necessary causes of the suspension arrived in the affairs.  I had sent word to your Excellency, in my last that the Count d’Estaing was arrived at Brest with 150. sail; a letter from a marine, who had landed to bring a pilot to the Frigate was the occasion of the mistake; he was expected at Brest with the greatest impatience and all that the Frigate knew of him, was that she reported that she had met with a Dutch vessel, that said that he had seen the Count in a Latitude, about 100. Leagues distant from Brest.
                  All our preparations here a a-making with the greatest diligence, and I hope that the fleet will be ready to set sail, the 6th or the 7th according to my last dispatches to your Excellency.  I am With respect and personal attachment, Sir, Your Excellency’s Most obedient humble servant
                  
                     Le Cte de Rochambeau
                     
                  
                Enclosure
                                    
                     
                        
                           9-11 December 1780
                        
                     
                     An Extract from the Letters of the Prince de Montbarey, dated from 9th to 11th xber
                     Exact account about the money and letters of exchange which the King sends on the frigate commanded by Mr De La Perouse, as a succour very urgent, but that succour is only a part of more powerful means expected and to be sent immediately.
                     "The objects contained in the result of the conference at hartford, have seemed to his Majesty to be of too great importance to be lightly treated the King orders me to write you that as soon as he will have taken his determination about the projects of the campaign in 1781, he will send his orders to you and will provide all the necessary things of every kind, which he will Judge necessary to the execution of his will."
                     Extract of the letter of the 9th
                     "You may be assured, my dear General, of my extream attention to your position and your needs; all that can be necessary will always be ready, as soon as his Majesty will have given me to know his orders.  We are all here very busy about what concerns you and the Count de Maurepas is as much as we.  I keep here your son whom I will send back, When the orders of his Majesty will be definitive, to bring them to you.  All the King’s Council is likewise concerned in providing all which you will stand in need of."
                     "The Death of the Empress Queen, which We heard of three days ago is a very great event."
                  
                  
                Enclosure
                                    
                     
                        Mr
                         15 fevrier 1781
                     
                     Quelque envie que j’eusse de Seconder les desirs de Mr Destouches Commandant de L’Escadre de S. Me et Conformement aux demandes des Etas unis de me porter dans toutes Les parties de la Baye de Chesapeak où pourroient se retirer les forces d’Arnold, il ne m’a pas été possible de pénétrer avec mon Vaisseau dans la partie où il s’est replié: le peu de profondeur de la Baye ne pouvant m’en permettre l’aproche plus près que d’environ quatre Lieues, je me serois expos à être bloquée moi même si j’y fasse resté plus Long tems, et sans Espoir de nuire à L’ennemi j’affaiblirois les forces de Newport. Toutes les considérations et Les ordres p—is de Mr Destouches de n’employer dans mon Expedition que le moins de tems possible, m’ont déterminé à remettre à la Mer.  J’en ai les plus vifs regrets et je vous prie d’en assurer nos alliés ainsi que du zèle et de L’activité que je leur ai voüé.  Vous trouveres cy joint Mr mes Depêches pour Mr Destouches, et je vous prie de vouloir Bien les lui faire parvenir.  Je suis avec Respect &c. &c.
                     
                     
                        P.S.  par de nouveaux avis, j’aprends que les forces de l’ennemi sont moindres que l’on ne me l’avoit dit; on m’assure d’ailleurs qu’on me fournira des troupes et tous les secours nécéssaires, ce qui me decide a aller Mouiller à hampton, d’où je pourrai intercepter tous les secours de L’ennemi.
                     
                  
                  
               